Citation Nr: 0820206	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of an injury to the left 
leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1975 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In June 2007, the veteran testified at a personal hearing 
held before the undersigned Veterans Law Judge in Washington, 
DC.  The transcript of the hearing is associated with the 
claims file and has been reviewed.  

The record also reflects that additional evidence has been 
received and associated with the claims folder pertinent to 
the veteran's claim since the issuance of the October 2004 
Statement of the Case (SOC).  The veteran through his 
representative waived his right to initial consideration of 
the evidence in September 2007 correspondence.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2007).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.        

Furthermore, the Board received a medical expert opinion from 
a VA dermatologist regarding the issue on appeal in February 
2008.  The veteran and his representative were provided with 
a copy of the opinion in March 2008 and allowed 60 days to 
respond to the opinion.  38 C.F.R. § 20.903 (2007).  


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran has residuals of a left leg injury caused by the 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care or due to an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The veteran is not entitled under the law to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
residuals of a left leg injury claimed to be proximately 
caused by negligence on the part of VA in furnishing medical 
care.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.361, 3.800 (2007).    


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  The requirement of requesting that the 
claimant provide any evidence in her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in December 2003, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to compensation under 38 U.S.C. § 1151 and 
explained what information and evidence that he was to 
provide and what information and evidence that VA would 
provide or make reasonable attempts to obtain on his behalf.  
The RO also notified the veteran that he may lose money if he 
took more than one year to submit the requested information 
and evidence and his claim was granted because VA would not 
be able to pay him back to the date he filed his claim.  

While the December 2003 VCAA notice letter did not address 
the element of degree of disability with respect to the 
veteran's claim, such notice defect is harmless error.  As 
the veteran's claim is being denied for reasons explained in 
greater detail below, any lack of notice with respect to the 
disability rating is rendered moot because no disability 
rating will be assigned.  Also, the veteran was advised 
regarding how VA assigns disability ratings in March 2006 
correspondence and allowed additional opportunity to submit 
information and evidence in support of his claim.   
 
The Board further notes that the RO provided the veteran with 
a copy of the March 2004 rating decision, and the October 
2004 SOC, which included a discussion of the facts of the 
claim, pertinent laws and regulations, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained VA 
treatment records identified as relevant to the veteran's 
claim.  The Board also obtained a medical expert opinion from 
a dermatologist in February 2008, as explained above.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


Analysis 

The veteran essentially contends that a biopsy was improperly 
performed by VA on his lower left leg in October 2003, which 
led to his leg becoming severely infected and swollen.  The 
veteran further asserts that he continues to experience 
residuals from the October 2003 biopsy and, consequently, is 
no longer able to work as a truck driver or secure a 
substantially gainful occupation.  	

Under VA laws and regulations, when a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death as the result of VA training, 
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§  3.361, 3.800 (2007).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2007).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).

In the present case, a VA dermatologist (S.F., MD) reviewed 
the claims folder and provided a medical expert opinion in 
February 2008 correspondence addressing the medical question 
of whether the veteran has additional disability as a result 
of the October 2003 biopsy performed on the veteran's left 
leg by VA and, if so, whether the additional disability was 
proximately caused by any fault on VA's part or an event not 
reasonably foreseeable.  After providing a thorough summary 
of relevant events and the medical history with respect to 
the veteran's left leg injury as documented in the claims 
folder, Dr. S.F. concluded that the veteran did have some 
degree of additional disability due to the complication of 
wound infection from the biopsy performed in October 2003; 
however, the disability was temporary.  He explained that 
there was a consistent pattern of healing and diminished pain 
with time such that the wound was shown to be completely 
healed in March 2004.  He also noted that there was no 
evidence that the biopsy was performed in an inadequate or 
negligent manner and that wound infection is an inherent risk 
with any surgical procedure.  He further noted that there was 
documentation of record showing that the risk was explained 
to the veteran and the veteran understood the risk and was 
willing to proceed with the surgery.  He finally added that 
the care that the veteran received for his wound 
infection/cellulitis was appropriate.  

As Dr. S.F. based his opinion on review of the veteran's 
claims folder and provided a thorough rationale for his 
opinion, it is afforded significant probative value.  
Moreover, there is no competent medical opinion to the 
contrary of record.  While the veteran has repeatedly 
asserted that he continues to suffer from residuals of an 
improperly performed October 2003 biopsy and resulting 
infection, the veteran lacks the medical expertise necessary 
to diagnose a current disorder or render a competent medical 
opinion regarding causation.  Thus, his opinion is afforded 
no probative value.  
               
Based on the foregoing, the Board concludes that the 
competent medical evidence does not show that VA negligently 
or carelessly caused or aggravated the veteran's residuals of 
a left leg injury in furnishing medical care or that the 
veteran's additional disability was not reasonably 
foreseeable.  Therefore, the preponderance of the evidence 
weighs against the veteran's claim and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of an injury to the left leg is not warranted.  

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of an injury to the left leg 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


